Citation Nr: 1206390	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO increased the rating assigned for degenerative joint disease of the lumbar spine to 40 percent, effective June 6, 2007.  

In April 2010, the Board denied the claim for an increased rating for the back disability and remanded the inferred claim for a TDIU for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA).  In December 2009, prior to certification of the appeal to the Board, that organization's representation was revoked.  At one point the Veteran submitted a form seeking to appoint the American Legion as his representative, but asked that organization to release information to the NCDVA.  The appointment of the American Legion was not acknowledged by that organization or VA.  In January 2012, VA sent the Veteran a letter that asked the Veteran to clarify he desire for representation "before we can proceed with appellate review."  In the letter VA acknowledged that the April 2010 Board decision was issued prior to resolving whether the Veteran desired representation by the American Legion.  The Veteran was advised that the Board was considering vacating the prior April 2010 Board decision to afford the Veteran's selected representative an opportunity to submit any additional argument or evidence regarding the claims seeking a rating in excess of 40 percent for degenerative joint disease of the lumbar spine and TDIU.  

The Veteran was advised that he could represent himself, choose representation by an accredited Veterans Service Organization (VSO), or representation by a private attorney or agent.  38 C.F.R. § 20.600.  He was provided VA Forms 21-22 and 21-22a, to appoint a representative.  He was informed that he was being afforded 30 days in which to make or clarify his choice; and that if he did not do so, it would be presumed that he was choosing to represent himself.  The Veteran did not reply to this January 2012 request.  Accordingly, the Veteran is unrepresented in his current appeal before the Board. 


FINDINGS OF FACT

1.  The Veteran is service-connection for degenerative joint disease of the lumbar spine, rated 40 percent disabling; sinusitis with frequent cough and epistaxis, rated 10 percent disabling; hypertension, rated 10 percent disabling; right testicle epididymitis, rated as noncompensable; and headaches, rated as non compensable.  His combined disability rating is 50 percent. 

2.  The Veteran is a high school graduate with over 21 years of active military service   He had additional schooling from 1996 to 1998 and was employed as a truck driver from 1998 to 2004.  He served as a bus driver on Fort Bragg between 2004 and 2008.  He was unemployed and in school part-time from 2006-2008.  He has been employed by a county school system, on a part-time basis, as a substitute teacher and bus driver, from February 2008 to the present.

3.  The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that a TDIU is an element of all claims for an increased rating.  The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim:  (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a June 2007 letter, issued prior to the initial adjudication of an increased rating claim for the Veteran's service-connected degenerative joint disease of the lumbar spine (previously evaluated as low back strain), and in November 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letters told the Veteran that he could substantiate the claim with evidence that the disability had worsened.  They satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

In the June 2007 and November 2008 letters, the Veteran was notified of all elements of Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claim.  These letters notified the Veteran that when determining the disability rating VA considered the impact of the condition and symptoms on employment.  He was also advised that tell or give to VA recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work; or statements discussing his disability symptoms from people who have witnessed how they affected him.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2007 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  

The Veteran did not receive any specific preadjudication notice of the evidence needed to substantiate his inferred claim for TDIU.   However, he was notified of the information concerning a TDIU in a May 2011 supplemental statement of the case.  Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he had an opportunity to submit additional evidence and argument. 

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required by the VCAA for his TDIU claim, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  No such showing of prejudice has been made here.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the identified post-service VA treatment records.  In addition, he was afforded a proper VA examination pertaining to the effects of his service-connected disabilities on employment.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

II.  Analysis

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following disabilities: degenerative joint disease of the lumbar spine, rated 40 percent disabling; sinusitis with frequent cough and epistaxis, rated 10 percent disabling; hypertension, rated 10 percent disabling; right testicle epididymitis, rated as noncompensable; and headaches, rated as non compensable.  His combined disability rating is 50 percent.  Therefore, he does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a).  

VA policy; however, is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Thus, the Board must determine whether there is evidence that the Veteran's service connected disabilities preclude gainful employment consistent with his education and occupational experience.

The Veteran's DD 214 indicates that he is a high school graduate with over 21 years of active military service. 

On VA examination in June 2007, the Veteran reported that he retired in 1996 because he became eligible for retirement due to his age or duration of work.  He stated that he quit his full-time job in 2006 as a transportation driver for two years due to low back pain.  He reported that while driving, the bumping of the vehicle aggravated his back pain.  He also indicated that climbing in and out of a high vehicle was difficult.   After a day at work, he would be in great pain in his low back and would call out of work sick.  He was not currently employed.  After interviewing and examining the Veteran, the examiner reported that the Veteran's degenerative joint disease of the lumbar spine did not prevent employment.  

At a March 2011 VA examination, the Veteran reported that he was currently employed as a substitute teacher and bus driver, on a part-time basis.  He had been employed for the past two to five years.  He had not lost any time from work in the past 12 months.  

His occupational history revealed that from 1996 to 1998, he attended school.  He was employed as a truck driver from 1998 to 2004.  He served as a bus driver on Fort Bragg between 2004 and 2008.  He was unemployed and in school part-time from 2006-2008.  He had been employed by the Cumberland County School system since February 2008.  

He stated that, in regards to his degenerative joint disease of the lumbar spine, there was no effect on usual occupation and resulting work problems.  When describing the effects of the problem on his usual daily activities, he stated that his pain increased when he drove the bus due to bumps, which made driving more difficult.  However, he continued to drive.  

The examiner commented that there was no condition found on exam that would cause the Veteran to be unemployable.  The examiner noted that the Veteran contended that low back pain in addition to other medical problems made him unemployable.  The examiner opined that the degenerative joint disease of the lumbar spine in addition to other medical conditions did not render the Veteran unemployable.  

The examiner reasoned that there were no significant findings noted on physical examination of the Veteran.  Also, a review of his VA treatment records showed that there was no entry for back pain since 2007 and the Veteran reported that VA was his primary healthcare provider.  Also his hypertension was well-controlled and there were no recent entries or referrals for epididymitis.  

Although the Veteran has experienced periods of unemployment during the appeal period, he was attending school during those times.  During the remainder of the appeal period he has been employed mostly on a part-time basis.  The record does not show that he was incapacitated from employment consistent with his education and experience.  Indeed, the Veteran has not actually asserted that his service connected disabilities render him unemployable.

The sole fact that a claimant is unemployed, has periods of unemployment, or even has difficulty obtaining employment is not enough for a grant of a TDIU.  In itself, a disability rating is recognition that the impairment makes it difficult to obtain or keep employment.  But the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Id.  The Veteran has had a well documented ability to maintain employment.  

Although, the Veteran has demonstrated an ability to work during the appeal period, a question remains as to whether this employment is marginal.  Employment is considered marginal where earnings are below the poverty rate for one person, or there is other evidence showing that the employment is sheltered.  38 C.F.R. § 4.16(a).  There is no evidence, nor has the Veteran alleged, that his employment pays less than the poverty rate for one person or that the employment is sheltered.  

His current employment as substitute teacher and bus driver in a public school system do not appear to be sheltered.  There have been no reports of special accommodations and he has not even required time off from work.  The term "substantially gainful occupation "refers to, at a minimum, the ability to earn 'a living wage.'"  Bowling v. Principi, 15 Vet. App. 1, 7; quoting Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The Veteran's ability to sustain responsible employment shows that he is capable of earning a living wage.  

The only medical opinion with regard to the Veteran's employability was provided by the VA examiner on the March 2011 VA examination.  That opinion was negative.  

As this opinion was accompanied by a rationale, was based upon an accurate history that took into account the Veteran's reports, and physical examination the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The opinion is consistent with the Veteran's reports.  Hence, the weight of the evidence is against a finding that the Veteran's service connected degenerative joint disease of the lumbar spine, sinusitis with frequent cough and epistaxis, hypertension, right testicle epididymitis, and headaches prevent him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


